Citation Nr: 9925990	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-00 720	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to secondary service connection for a left 
knee disorder.  

2.  Entitlement to secondary service connection for a back 
disorder.  

3.  Entitlement to secondary service connection for a 
psychiatric disorder.  

4.  Entitlement to a temporary total rating for a right knee 
disability under the provisions of 38 C.F.R. § 4.30 (1998) 
for the period from July 21, 1996 through September 1996.  

5.  Entitlement to an increased rating for left ankle 
fracture residuals, currently rated 30 percent disabling.  

6.  Entitlement to an increased rating for a right knee 
disorder, postoperative status, currently rated 20 percent 
disabling.  

7.  Entitlement to an increased rating for right hip 
bursitis, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from October 1956 to June 
1958.  This appeal arises from several RO rating decisions.  
In January 1993, the RO denied a claim for a rating in excess 
of 30 percent for the veteran's left ankle fracture 
residuals, and the veteran has appealed the denial of the 
claim for an increased rating.  In December 1993, the RO 
granted secondary service connection for a right knee 
disorder and assigned a noncompensable rating.  Subsequent 
rating decisions increased the right knee disorder rating to 
20 percent, and the veteran has expressed dissatisfaction 
with that rating.  In February 1997, the RO assigned a 
temporary total rating based on right knee surgery under the 
provisions of 38 C.F.R. § 4.30 for the period from September 
30, 1996 through November 30, 1996.  The veteran has appealed 
the denial of a temporary total rating for a right knee 
disorder for the period from July 21, 1996 through September 
1996.  The veteran has also expressed dissatisfaction with a 
November 1998 rating decision, in which the RO denied 
secondary service connection for left knee, back, and 
psychiatric disorders, and denied a rating in excess of 10 
percent for right hip bursitis.  The veteran was afforded a 
hearing at the RO in March 1998, and a hearing at the RO 
before the undersigned member of the Board of Veterans' 
Appeals (Board) in April 1999.  Transcripts of the hearings 
are of record.  The claims for secondary service connection 
for left knee, back, and psychiatric disorders, and the 
claims for increased ratings for left ankle fracture 
residuals, a right knee disorder, and right hip bursitis are 
subjects of a remand attached to this decision.  


FINDING OF FACT

On July 21, 1996 and prior to right knee surgery on September 
30, 1996, the veteran's right knee was placed in a knee brace 
and ace bandage; it was not immobilized by a cast.  


CONCLUSION OF LAW

A temporary total rating for a right knee disorder under the 
provisions of 38 C.F.R. § 4.30 (1998) for the period from 
July 21, 1996 through September 1996 is not warranted.  
38 C.F.R. § 4.30 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In December 1993, the RO awarded secondary service connection 
and assigned a noncompensable rating for the veteran's right 
knee disorder.  In an August 1996 letter, the veteran 
asserted that he had been unable to work since July 20, 1996 
due to service-connected left ankle and right knee 
disabilities.  He indicated that he anticipated being unable 
to work for more than 21 days and requested a temporary total 
rating under 38 C.F.R. § 4.30.  

A VA physician's memorandum of August 15, 1996 explained that 
the veteran had been examined at the orthopedic clinic at the 
VA Medical Center at East Orange, New Jersey (East Orange 
VAMC).  The physician described the veteran's right knee 
symptoms and the medical treatment anticipated, and 
recommended that the veteran abstain from work and excessive 
physical activity for approximately two weeks.  

The evidence also includes an August 19, 1996 report of a 
magnetic resonance imaging (MRI) examination of the veteran's 
right knee by Ronald C. Reese, M.D. and an August 28, 1996 
note from Harvey S. Weingarten, M.D.  Dr. Weingarten 
indicated that the MRI revealed a right medical meniscus tear 
and opined that the veteran would require orthopedic surgery.  

In a September 5, 1996 note, a VA physician reported that the 
veteran continued to experience significant right knee pain.  
He was returning to work in early September 1996, but was 
scheduled to report for re-evaluation later that month.  The 
veteran was advised to avoid prolonged standing or climbing 
stairs to decrease his right knee pain and irritation.  

A surgery report shows that the veteran underwent right knee 
arthroscopic surgery by Michael L. Silverstein, M.D. on 
September 30, 1996.  In two October 1996 notes, Dr. 
Silverstein explained that the veteran had had surgery on 
September 30, 1996, continued to have swelling near the site 
of the operation, and was to be considered disabled until 
further notice.  

In a November 26, 1996 letter, Dr. Silverstein reported that 
the veteran had been seen in his office on July 21, 1996 with 
complaints of severe right knee pain.  On examination, his 
right knee was sensitive to touch and there was excessive 
movement of the kneecap.  Dr. Silverstein indicated that a 
stationary brace, consisting of an ace bandage and a knee 
cover, was placed on the veteran's right knee and he was 
advised to stay off the leg, with no weight-bearing at all.  
He added that the veteran remained immobile for at least two 
weeks after surgery on September 30, 1996, and continued to 
undergo physical therapy.  

In a February 1997 rating decision, the RO assigned a 
temporary total rating based on surgical treatment 
necessitating convalescence for the period from September 30, 
1996 through November 30, 1996.  The rating decision cited 
the report of right knee surgery performed by Dr. Silverstein 
on September 30, 1996, and additional reports from Dr. 
Silverstein, including his letter of November 26, 1996, 
indicating that the veteran was still undergoing physical 
therapy.  

In a May 1997 notice of disagreement, submitted by the 
veteran's representative, it was asserted that a total 
temporary rating under 38 C.F.R. § 4.30 should be assigned 
from July 21, 1996 because, from that date, the veteran's 
physician directed him to remain at home and await the 
surgery performed on September 30, 1996.  In a VA Form 9 
submitted by the veteran in December 1997, he contended that 
benefits under 38 C.F.R. § 4.30 were warranted because his 
right knee was immobilized from July 21, 1996 by a knee brace 
and ace bandage wrapping.  

Analysis

The Board finds that the veteran's claim for entitlement to a 
temporary total rating for a right knee disorder under the 
provisions of 38 C.F.R. § 4.30 (1998) for the period from 
July 21, 1996 through September 1996 is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Under the provisions of 38 C.F.R. § 4.30, a total disability 
rating (100%) will be assigned without regard to the other 
provisions of the rating schedule following hospital 
discharge or outpatient release, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release if 
the treatment of a service-connected disability resulted in:

(1) surgery necessitating at least 1 
month of convalescence;

(2) surgery with severe post-operative 
residuals such as incompletely-healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of 1 major joint or more, application of 
a body cast, or the necessity for house 
confinement or the necessity for the 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or

(3) immobilization by cast, without 
surgery, of 1 major joint or more.  
[emphasis added]

In this case, it is undisputed that the veteran did not 
undergo right knee surgery on July 21, 1996 or prior to 
September 30, 1996.  Therefore, 38 C.F.R. § 4.30(a)(1) and 
(2) do not serve as a basis for an award of a temporary total 
rating for the period prior to September 30, 1996.  The 
veteran has contended that his right knee was immobilized by 
a knee brace and ace bandage wrapping from July 21, 1996 to 
September 30, 1996.  However, the plain language of 38 C.F.R. 
§ 4.30(a)(3) does not provide a basis to grant a temporary 
total rating based upon immobilization other than by cast.  
There is no evidence that the veteran's right knee was 
immobilized by a cast from July 21, 1996 to September 30, 
1996.  Therefore, the claim for entitlement to a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 for the 
period from July 21, 1996 through September 1996 must be 
denied.  


ORDER

The claim for entitlement to a temporary total rating for a 
right knee disorder under the provisions of 38 C.F.R. § 4.30 
(1998) for the period from July 21, 1996 through September 
1996 is denied.  


REMAND

Secondary Service Connection for Left Knee,
Back and Psychiatric Disorders

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a).  The United States Court of 
Veterans Appeals (since March 1, 1999, the United States 
Court of Appeals for Veterans Claims or Court) has 
interpreted this regulation to include the situation where a 
service-connected disability is aggravating a nonservice-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board finds that the Court's decision in Robinette v. 
Brown, 8 Vet. App. 69 (1995) is applicable to the claims of 
secondary service connection for left knee and back disorders 
in that there is an indication of the existence of additional 
medical evidence which may serve to well-ground these claims.  
Such evidence must be obtained for association with the 
claims folder.  With regard to the claim for secondary 
service connection for a psychiatric disorder, the evidence 
includes a May 1999 letter from Seymour F. Kuvin, M.D., 
reporting that the veteran was receiving psychiatric care as 
a result of persistent pains in his hips, knees and ankles 
caused by service-connected injuries which caused him stress.  
Accordingly, the Board concludes that the claim for secondary 
service connection for a psychiatric disorder is well-
grounded.  

The veteran testified at a hearing in April 1999 that he was 
undergoing outpatient treatment at the East Orange VAMC for 
left knee, back and psychiatric disorders.  In a July 1999 
letter, the veteran's representative also noted that the 
veteran had had psychiatric treatment at the East Orange 
VAMC.  With the exception of a one page medical note 
regarding the veteran's service-connected right knee, dating 
from January 1998, the most recent VA outpatient treatment 
records currently present in the claims folder are dated in 
April 1994.  In order to satisfy the duty to assist the 
veteran, and to comply with the Court's decision in 
Robinette, the recent pertinent records of VA medical 
treatment of the veteran for left knee, back and psychiatric 
disorders must be obtained.  

Additionally, the Board notes that, while the veteran was 
afforded a VA psychiatric examination in October 1998, the 
examiner indicated that the veteran's medical records were 
not available for review in connection with that examination, 
and the physician did not express an opinion as to the 
etiology of the psychiatric disorder.  

Increased Ratings for Left Ankle Fracture Residuals,
a Right Knee Disorder, Postoperative Status,
and Right Hip Bursitis

When a veteran claims a service-connected disability has 
increased in severity, the claim is well-grounded.  
Proscelle, 2 Vet. App. 629.  Therefore, the claims for 
increased ratings for service-connected left ankle fracture 
residuals, a service-connected right knee disorder, 
postoperative status, and service-connected right hip 
bursitis are well-grounded.  

As noted above, the veteran testified at a hearing in April 
1999 that he continued to receive medical treatment at the 
East Orange VAMC.  However, records of VA outpatient medical 
treatment of the veteran to which he has referred have not 
yet been associated with the claims folder.  The most recent, 
pertinent VA outpatient treatment record is dated in April 
1994.  Therefore, and notwithstanding the report of a VA 
orthopedic examination in September 1998 as to the current 
orthopedic disability levels, the Board is constrained by 
VA's duty to assist and the Court's holding in Robinette from 
adjudicating the claims for increased ratings with regard to 
the left ankle, the right knee, and the right hip disorders 
until after development of the pertinent medical evidence is 
completed.  

The Board also notes that, in DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Court held that disability ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  In DeLuca, the claimant sought an 
increased disability rating for a musculoskeletal disorder, 
and the Court indicated that the medical examiner should be 
asked to determine whether the joint in question exhibited 
pain on use, weakened movement, excess fatigability or 
incoordination and that these symptoms must be considered in 
the rating determination.  

Additionally, as regards the ratings for the right knee 
disorder, in VAOGCPREC 23-97, it was indicated that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257 "based 
on additional disability".  VAOGCPREC 23-97, reissued July 
24, 1997.  See also VAOGCPREC 9-98, dated August 14, 1998.  
Therefore, multiple disability ratings may be warranted in 
this case if indicated by the medical evidence.  

Accordingly, for the foregoing reasons, the claims of 
secondary service connection for left knee, back, and 
psychiatric disorders, and the claims for increased ratings 
for left ankle fracture residuals, a right knee disorder, 
postoperative status, and right hip bursitis are REMANDED for 
the following:  

1.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
from April 1994 to the current time from 
the East Orange VAMC for association with 
the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his current 
psychiatric disorder.  The examiner 
should furnish an opinion as to whether 
it is at least as likely as not that any 
current psychiatric disorder was caused 
by or is aggravated by the veteran's 
service-connected right knee disability 
and/or left ankle fracture residuals.  
The claims folder must be made available 
to the examiner in connection with the 
examination and it should be stated in 
the examination report that the claims 
folder has been reviewed.  

3.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the etiology of the left knee and back 
disorders.  The examiner must furnish an 
opinion as to whether it is at least as 
likely as not that the left knee and back 
disorders were caused by or aggravated by 
the service-connected right knee disorder 
and left ankle fracture residuals.  The 
examiner should also evaluate the current 
severity of the service-connected left 
ankle fracture residuals, and right knee 
and right hip disorders.  Ranges of 
motion should be reported in degrees and 
in all planes.  The examiner must comment 
as to whether the right knee exhibits 
subluxation and/or instability, and, if 
so, whether such is slight, moderate or 
severe in degree.  All indicated tests 
must be performed, to include x-rays.  
The examiner should indicate whether the 
left ankle, right knee and right hip 
demonstrate any pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination on 
movement.  The claims folder must be made 
available for the examiner's review in 
connection with the examination and it 
should be stated in the examination 
report that the claims folder has been 
reviewed.  

4.  Following completion of the 
foregoing, the case should be reviewed by 
the RO to determine whether the veteran's 
claims for secondary service connection 
for left knee, back and psychiatric 
disorders, and the claims for increased 
ratings for left ankle fracture 
residuals, right knee disorder 
postoperative status, and right hip 
bursitis may now be granted.  If any 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise appropriate.  No action is 
required of the veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals






